DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/15/2021 has been entered and is currently under consideration.  Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2013/0260080) in view of Park et al. (US 2017/0173857) hereinafter Park.
Regarding claim 1, Roberts teaches:
A process (Fig 4A-4E; [0051-0053]) comprising:
injecting a first molding material into a mold cavity of a mold while the first molding material is liquefied (Fig 4A; [0051]; while the first material is not explicitly stated to be liquid, it is well known in the art of injection molding that the mold material is injected in a liquid or flowing state), the mold cavity formed by at least a mold cavity portion of a first platen and a second platen when the first platen is in contact with the second platen (Fig 4A: first mold portion 120, second mold portion 122; [0051]);
opening the mold after the first molding material has been injected by separating the first and second platens and before placing a second molding material at the first molding material (Fig 4B; [0052]);
placing the second molding material at the first molding material while the first molding material remains with the first platen or the second platen before closing the mold about the first and second molding materials (Fig 4C-4D; [0052-0053]).
Roberts does not teach sealing a space between the first and second platens, removing a gas from the space while the space is sealed; and closing the mold while the space is sealed.
In the same field of endeavor regarding composite molding, Park teaches a method of joining two materials by sealing two molding materials between two platens by mating the two platens (Fig 3; upper and lower molds 20, 10; [0027-0028]) and removing the air between the two materials to reduce defects in the finished product ([0007, 0028])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the closing step as taught by Roberts to include a sealing and air removal step as taught by Park in order to reduce defects in the finished product.
Regarding claim 2, Roberts in view of Park teaches the process of claim 1.
Roberts further teaches wherein opening the mold after the first molding material has been injected by separating the first and second platens and before placing a second molding material at the first molding material comprises opening the mold by separating the first and second platens by a first distance (Fig 4B); the process further comprising closing the mold until the first and second platens are separated by a second distance that is smaller than the first distance after placing the second molding material at the first molding material (Fig 4E).
Regarding claim 3, Roberts in view of Park teaches the process of claim 1.
Park further teaches wherein closing the mold while the space is sealed comprises joining the first material to the second material (Fig 3; [0027-0028]).
Regarding claim 4
Park further teaches wherein sealing the space between the first and second platens comprises placing a sealing device to cover an opening to the space (Fig 3; [0027-0028]; the upper and lower molds are seal when the mold halves are mated).
Regarding claim 9, Roberts in view of Park teaches the process of claim 1.
Park further teaches wherein removing a gas from the space while the space is sealed comprises creating a vacuum in the space ([0013]).
Regarding claim 10, Roberts in view of Park teaches the process of claim 1.
Park further teaches wherein sealing a space between the first and second platens comprises sealing off an opening to the space (Fig 3; [0027-0028]).
Regarding claim 15, Roberts teaches:
A process (Fig 4A-4E; [0051-0053]) comprising:
injecting a first molding material into a mold cavity of a mold while the first molding material is liquefied (Fig 4A; [0051]; while the first material is not explicitly stated to be liquid, it is well known in the art of injection molding that the mold material is injected in a liquid or flowing state), the mold cavity formed by at least a mold cavity portion of a first platen and a second platen when the first platen is in contact with the second platen (Fig 4A: first mold portion 120, second mold portion 122; [0051]);
opening the mold after the first molding material has been injected by separating the first and second platens and before placing a second molding material between the first and second platens (Fig 4B; [0052]);
placing the second molding material between the first and second platens while the first molding material remains between the first and second platens before sealing a space between the first and second platens with the first and second molding materials within the space (Fig 4C-4D; [0052-0053]);
Roberts does not teach sealing the space between the first and second platens while the first and second molding materials remain between the first and second platens, removing a gas from the space while the space is sealed, and closing the mold while the space is sealed.
In the same field of endeavor regarding composite molding, Park teaches a method of joining two materials by sealing two molding materials between two platens by mating the two platens (Fig 3; upper 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the closing step as taught by Roberts to include a sealing and air removal step as taught by Park in order to reduce defects in the finished product.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Park as applied to claim 4 above, and further in view of Kobayashi et al. (US2016/0082635 of record) hereinafter Kobayashi.
Regarding claim 5, Roberts in view of Park teaches the process of claim 4.
Roberts in view of Park does not teach wherein placing a sealing device to cover an opening to the space comprises placing a frame that is coupled to at least two gasket rings to cover the opening to the space, wherein a first gasket ring is in contact with the first platen and a second gasket ring is in contact with the second platen.
In the same field of endeavor regarding composite molding, Kobayashi teaches sealing two mold halves using a frame (Fig 2: closing of protruding portion 28 and surrounding wall 50 seals the production cavity) that is coupled to at least two gasket rings (Fig 2, sealing members 32) to cover the opening to the space (Fig 2), wherein a first gasket ring is in contact with the first platen and a second gasket ring is in contact with the second platen (Fig 2; protruding portion 28 and surrounding wall 50 are a part of the lower and upper molds 12, 14) for the motivation of sealing the mold cavity from atmosphere ([0077]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mold platens as taught by Roberts in view of Park with the gasket rings as taught by Kobayashi in order to seal the mold cavity from atmosphere.
Regarding claim 6, Roberts in view of Park teaches the process of claim 4.
Park further teaches wherein the sealing device is actuated between a first position and a second position, and wherein in the second position, the sealing device seals the space (Fig 3; [0028]).
Roberts in view of Park does not teach wherein in the first position the sealing device is clear of an injection port.
Kobayashi teaches a sealing device (sealing members 32) that is clear of an injection port (runner 72) for the motivation of supplying liquid resin from an injector to the mold cavity ([0074]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date fo the claimed invention to have modified the mold platen as taught by Roberts in view of Park to include an injection port and to have the sealing device clear of the injection port as taught by Kobayashi.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Park and Kobayashi as applied to claim 6 above, and further in view of Maier (US 6224367 of record).
Regarding claim 7, Roberts in view of Park and Kobayashi teaches the process of claim 6.
Kobayashi further teaches the sealing device is actuated between first and second positions by an elevating mechanism ([0077]).
Roberts in view of Park and Kobayashi does not teach wherein the sealing device is actuated between first and second positions by a pneumatic control.
In the same field of endeavor regarding molding apparatus, Maier teaches a mold closer that is pneumatic for the motivation of closing molds with greater precision, uniformity, and force symmetry (Col 2, In 17-20; Col 3, In 1-5).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elevating mechanism as taught by Roberts in view of Park and Kobayashi with the pneumatic mold closer as taught by Maier in order to close molds with greater precision, uniformity, and force symmetry.
Regarding claim 8, Roberts in view of Park and Kobayashi teaches the process of claim 6.
Kobayashi further teaches the sealing device is actuated between first and second positions by an elevating mechanism ([0077]).
Kobayashi further teaches the sealing device is actuated between first and second positions by an elevating mechanism ([0077]).
Roberts in view of Park and Kobayashi does not teach wherein the sealing device is actuated between first and second positions by a hydraulic control.
Maier teaches a mold closer that is hydraulic for the motivation of closing molds with greater precision, uniformity, and force symmetry (Col 2, ln 17-20; Col 3, ln 1-5).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elevating mechanism as taught by Roberts in view of Park and Kobayashi with the hydraulic mold closer as taught by Maier in order to close molds with greater precision, uniformity, and force symmetry.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Park as applied to claim 1 above, and further in view of Fitzpatrick (US 2016/0158981 of record).
Regarding claim 11, Roberts in view of Park teaches the process of claim 1.
Roberts in view of Park does not teach closing an injection channel of the mold before placing the second molding material.
In the same field of endeavor regarding injection molding, Fitzpatrick teaches closing an injection channel in a mold to stop the flow of molding material for the motivation of developing an automated and more efficient system that may provide additional flexibility for various applications (Fig 1, 8; [0005, 0031-0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injector and runner as taught Roberts in view of Park with the nozzle and nozzle insert as taught by Fitzpatrick In order to develop an automated and more efficient system that may provide additional flexibility for various applications.
Roberts teaches injection molding before placing the second molding material ([0051]).
Fitzpatrick teaches to close the injection channel after the injection molding is completed.
It would be apparent to one of ordinary skill in the art that Roberts in view of Park and Fitzpatrick teaches closing an injection channel of the mold before placing the second molding material.
Regarding claim 12, Roberts in view of Park and Fitzpatrick teaches the process of claim 11.
Fitzpatrick further teaches dosing the injection channel of the mold by actuating a selective blocking element in the injection channel (Fig 1, 8; [0031-0038]).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Park as applied to claim 1 above, and further in view of Rosso et al. (US 2017/0348923 of record) hereinafter Rosso.
Regarding claim 13, Roberts in view of Park teaches the process of claim 1.
Roberts in view of Park does not teach placing at least one centering pin through at least one hole in the second molding material.
In the same field of endeavor regarding molding of composite materials. Rosso teaches placing at least one centering pin through at least one hole in molding material for the motivation of centering the material being molded (Fig 1; [0046-0049]).
It would have been obvious to one of ordinary skill prior to the elective filing date of the claimed invention to have modified the method as taught by Roberts in view of Park with the centering step as taught by Rosso in order to center the material being molded.
Regarding claim 14, Roberts in view of Park teaches the process of claim 1.
Roberts in view of Park does not teach resting at least one centering pin in at least one pin hole.
Rosso further teaches resting at least one centering pin in at least one pin hole centering the material being molded (Fig 1; [0046-0049]).
It would have been obvious to one of ordinary skill prior to the elective filing date of the claimed invention to have modified the method as taught by Roberts in view of Park with the centering step as taught by Rosso in order to center the material being molded.
Response to Arguments
Applicant's arguments filed 03/15 have been fully considered and are found persuasive.
Applicant argues that Park does not teach joining two materials by sealing two molding materials between two platens, rather that Park teaches attaching outer skins to a cushion material.
However, applicant appears to be applying too narrow of a scope to the claim term “molding material”.  Park explicitly recites a process of placing two materials between upper mold two 20 and lower mold 10.  The examiner submits that a forming process involving sealing of material between two mold plates to form a product is a molding process and that materials used in such a process clearly fall under the scope of molding materials.  Furthermore, since Roberts teaches molding a product with a foamed 
Applicant argues that there is no motivation to combine Roberts in view of Park because Park teaches removing air while Roberts teaches filling the mold with steam.
However, the teachings of Roberts and Park are not mutually exclusive.  The combination would reasonably result in a process that involves both steam injection and air removal (i.e., steam injection to form the foam core as taught by Roberts, and Parks uses a foamed core for a molding material as well, followed by a vacuum step to ensure proper sealing of the outer material to the foamed core as taught by Park).  Furthermore, there is no teaching in either Roberts nor Park that teaches away from the combination, and attorney argument cannot take the place of evidence.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                              
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743